 



EXHIBIT 10.4
CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT
     THIS CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT (“Agreement”), dated
as of October 24, 2007, is entered into by and among TARGA RESOURCES PARTNERS
LP, a Delaware limited partnership (“MLP”), TARGA RESOURCES HOLDINGS LP, a
Delaware limited partnership (“Holdings”), TARGA TX LLC, a Delaware limited
liability company (“Targa TX LLC”), TARGA TX PS LP, a Delaware limited
partnership (“Targa TX PS”), TARGA LA LLC, a Delaware limited liability company
(“Targa LA LLC”), TARGA LA PS LP, a Delaware limited partnership (“Targa LA
PS”), and Targa North Texas GP LLC, a Delaware limited liability company (“TNT
GP”). The parties to this agreement are collectively referred to herein as the
“Parties.” Capitalized terms used herein shall have the meanings assigned to
such terms in the Purchase Agreement (as defined below).
RECITALS
     WHEREAS, Holdings and MLP have heretofore entered into that certain
Purchase and Sale Agreement dated September 18, 2007, as amended, providing for
the sale by Holdings (or its affiliates) to MLP (or its affiliates) of the
(i) limited partner interests in Targa Texas Field Services LP, a Delaware
limited partnership (“TTFS LP Interest”), (ii) the limited liability company
interests in Targa Resources Texas GP LLC, a Delaware limited liability company
(“TRTGP Interest”) and (iii) the limited liability company interests in Targa
Louisiana Field Services LLC, a Delaware limited liability company (“TLFS
Interest”).
     WHEREAS, Holdings desires to effect an internal reorganization pursuant to
which (i) Targa TX PS would become the record and beneficial owner of the TTFS
LP Interest and the TRTGP Interest and (ii) Targa LA PS would become the record
and beneficial owner of the TLFS Interest;
     WHEREAS, following such internal reorganization, (i) Targa TX PS will
convey, transfer and assign the TTFS LP Interest and the TRTGP Interest to TNT
GP and (ii) Targa LA PS will convey, transfer and assign the TLFS Interest to
TNT GP, as more particularly provided herein;
     WHEREAS, in order to accomplish the objectives and purposes in the
preceding recitals, the following actions have been taken prior to the date
hereof:
1. Holdings formed Targa TX LLC under the terms of the Delaware Limited
Liability Company Act (the “Delaware LLC Act”), and contributed $1,000 in
exchange for all of the member interests in Targa TX LLC.
2. Holdings and Targa TX LLC formed Targa TX PS under the terms of the Delaware
Revised Uniform Limited Partnership Act (“Delaware LP Act”), to which Holdings
contributed $990 for a 99% limited partnership interest in Targa TX PS and Targa
TX LLC contributed $10 in exchange for a 1% general partner interest in Targa TX
PS.
3. Holdings formed Targa LA LLC under the terms of the Delaware LLC Act and
contributed $1,000 in exchange for all of the member interests in Targa LA LLC;
4. Holdings and Targa LA LLC formed Targa LA PS under the terms of the Delaware
LP Act, to which Holdings contributed $990 for a 99% limited partner interest in
Targa LA PS and Targa LA LLC contributed $10 in exchange for a 1% general
partner interest in Targa LA PS.
     NOW, THEREFORE, in consideration of their mutual undertakings and
agreements hereunder, the Parties undertake and agree as follows:

- 1 -



--------------------------------------------------------------------------------



 



ARTICLE 1
CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS
RELATING TO TEXAS SYSTEMS
     Section 1.1 Contribution by Holdings of the TTFS LP Interest to Targa TX
PS. Holdings hereby grants, contributes, bargains, conveys, assigns, transfers,
sets over and delivers to Targa TX PS, its successors and assigns, for its and
their own use forever, all right, title and interest in and to the TTFS LP
Interest and Targa TX PS hereby accepts the TTFS LP Interest, and agrees to be
the limited partner in Targa Texas Field Services LP.
     Section 1.2 Contribution by Holdings of the TRTGP Interest to Targa TX LLC.
Holdings hereby grants, contributes, bargains, conveys, assigns, transfers, sets
over and delivers to Targa TX LLC, its successors and assigns, for its and their
own use forever, all right, title and interest in and to the TRTGP Interest and
Targa TX LLC hereby accepts the TRTGP Interest and agrees to be the member of
Targa Resources Texas GP LLC.
     Section 1.3 Contribution by Targa TX LLC of the TRTGP Interest to Targa TX
PS. Targa TX LLC hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to Targa TX PS, its successors and assigns,
for its and their own use forever, all right, title and interest in and to the
TRTGP Interest and Targa TX PS hereby accepts the TRTGP Interest and agrees to
be the member of Targa Resources Texas GP LLC.
ARTICLE 2
CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS
RELATING TO LOUISIANA SYSTEMS
     Section 2.1 Contribution by Holdings of the TLFS Interest to Targa LA LLC
and Targa LA PS. Holdings hereby grants, contributes, bargains, conveys,
assigns, transfers, sets over and delivers to (i) Targa LA LLC, its successors
and assigns, for its and their own use forever, all right, title and interest in
and to a 1% undivided interest in the TLFS Interest, and (ii) Targa LA PS, its
successors and assigns, for its and their own use forever, all right, title and
interest in and to an undivided 99% interest in the TLFS Interest. Each of Targa
LA LLC and Targa LA PS accept such conveyance of interest in the TLFS Interest
and agree to be a member of Targa Louisiana Field Services LLC.
     Section 2.2 Contribution by Targa LA LLC of its undivided 1% interest in
the TLFS Interest to Targa LA PS. Targa LA LLC hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers to Targa LA PS,
its successors and assigns, for its and their own use forever, all right, title
and interest in and to its 1% undivided interest in the TLFS Interest. Targa LA
PS accepts such conveyance of interest and agrees to be the member of Targa
Louisiana Field Services LLC.
ARTICLE 3
ASSIGNMENT AND ASSUMPTION
OF PURCHASE AGREEMENT
     Section 3.1 Assignment of Purchase Agreement. MLP hereby assigns to TNT GP
all of its rights under the Purchase Agreement to purchase the TTFS LP Interest,
the TRTGP Interest and the TLFS Interest from Holdings or its designated
affiliates, and TNT GP hereby assumes (without any release or novation of MLP)
all of such obligations of MLP under the Purchase Agreement.
     Section 3.2 Assignment of Obligations under the Purchase Agreement with
regard to the sale of the TTFS Interest and the TRTGP Interest. Holdings hereby
assigns to Targa TX PS all of its obligations under the Purchase Agreement to
sell the TTFS LP Interest and TRTGP Interest to MLP or its designated
affiliates, and Targa TX PS hereby assumes (without any release or novation of
Holdings) all of such obligations of Holdings under the Purchase Agreement.
     Section 3.3 Assignment of Obligations under the Purchase Agreement with
regard to the sale of the TLFS Interest. Holdings hereby assigns to Targa LA PS
all of its obligations under the Purchase Agreement to sell the TLFS Interest to
MLP or its designated affiliates, and Targa LA PS hereby assumes (without any
release or novation of Holdings) all such obligations of Holdings under the
Purchase Agreement.

- 2 -



--------------------------------------------------------------------------------



 



ARTICLE 4
FURTHER ASSURANCES
     From time to time after the Effective Time, and without any further
consideration, the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, conveyances, instruments, notices,
releases, acquittances and other documents, and will do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate (a) more fully to assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted, or (b) more
fully and effectively to vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interests contributed
and assigned by this Agreement or intended so to be and to more fully and
effectively carry out the purposes and intent of this Agreement.
ARTICLE 5
EFFECTIVE TIME
     Notwithstanding anything contained in this Agreement to the contrary, none
of the provisions of Article 1, Article 2 or Article 3 of this Agreement shall
be operative or have any effect until the Effective Time, at which time all the
provisions of Article 1, Article 2 and Article 3 of this Agreement shall be
effective and operative without further action by any party hereto.
ARTICLE 6
MISCELLANEOUS
     Section 6.1 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement. All references herein to Articles and
Sections shall, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement. All personal
pronouns used in this Agreement, whether used in the masculine, feminine or
neuter gender, shall include all other genders, and the singular shall include
the plural and vice versa. The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation”, “but not limited to”, or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter.
     Section 6.2 Successors and Assigns. The Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.
     Section 6.3 No Third Party Rights. The provisions of this Agreement are
intended to bind the Parties as to each other and are not intended to and do not
create rights in any other person or confer upon any other person any benefits,
rights or remedies and no person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.
     Section 6.4 Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement binding on
the parties hereto.
     Section 6.5 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware applicable to
contracts made and to be performed wholly within such state without giving
effect to conflict of law principles thereof.
     Section 6.6 Severability. If any of the provisions of this Agreement are
held by any court of competent jurisdiction to contravene, or to be invalid
under, the laws of any political body having jurisdiction over the subject
matter hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement

- 3 -



--------------------------------------------------------------------------------



 



shall be construed as if it did not contain the particular provision or
provisions held to be invalid and an equitable adjustment shall be made and
necessary provision added so as to give effect to the intention of the Parties
as expressed in this Agreement at the time of execution of this Agreement.
     Section 6.7 Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties.
Each such instrument shall be reduced to writing and shall be designated on its
face as an Amendment to this Agreement.
     Section 6.8 Integration. This Agreement and the instruments referenced
herein supersede all previous understandings or agreements among the Parties,
whether oral or written, with respect to their subject matter. This document and
such instruments contain the entire understanding of the Parties with respect to
the subject matter hereof and thereof. No understanding, representation, promise
or agreement, whether oral or written, is intended to be or shall be included in
or form part of this Agreement unless it is contained in a written amendment
hereto executed by the parties hereto after the date of this Agreement.
     Section 6.9 Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.
[Signature Pages Follow]

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the parties
hereto as of the date first above written.

            Targa Resources Partners LP


By: Targa Resources GP LLC,
        its general partner
      By:   /s/ Rene R. Joyce         Rene R. Joyce        Chief Executive
Officer     

            Targa Resources Holdings LP


By: Targa Resources Holdings GP LLC,
        its general partner
      By:   /s/ Rene R. Joyce         Rene R. Joyce        Chief Executive
Officer        Targa TX LLC
      By:   /s/ Rene R. Joyce         Rene R. Joyce        Chief Executive
Officer     

            Targa TX PS LP


By: Targa TX LLC,
        its general partner
      By:   /s/ Rene R. Joyce         Rene R. Joyce        Chief Executive
Officer   

- 5 -



--------------------------------------------------------------------------------



 



         

            Targa LA LLC
      By:   /s/ Rene R. Joyce         Rene R. Joyce        Chief Executive
Officer     

            Targa LA PS LP


By: Targa LA LLC,
        its general partner
      By:   /s/ Rene R. Joyce         Rene R. Joyce        Chief Executive
Officer     

            Targa North Texas GP LLC
      By:   /s/ Rene R. Joyce         Rene R. Joyce        Chief Executive
Officer     

- 6 -